UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DANIELLE WILHITE,                                :
                                                 :
       Plaintiff,                                :       Civil Action No.:      15-01267 (RC)
                                                 :
       v.                                        :       Re Document Nos.:      7, 9
                                                 :
DISTRICT OF COLUMBIA,                            :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

 GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
        AND GRANTING DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT


                                      I. INTRODUCTION

       Plaintiff Danielle Wilhite, on behalf of her son J.Y., seeks from Defendant the District of

Columbia attorneys’ fees and costs arising from Ms. Wilhite’s administrative proceeding against

the District under the Individuals with Disabilities in Education Act (IDEA), 20 U.S.C. §§ 1400–

1482. See Compl. 1, ECF No. 1; Pl.’s Mot. Summ. J. 1, ECF No. 7. Although the parties agree

that Ms. Wilhite was the prevailing party in the administrative proceeding, the District disputes

the reasonableness of her requested fees and argues that the Court should employ a reduced

hourly rate. See Mem. P. & A. Supp. Pl.’s Mot. Summ. J. 2–7, ECF No. 7-1 [hereinafter Pl.’s

Mem.]; Def.’s Mem. Opp’n Pl’s Mot. Summ. J. & Def.’s Cross-Mot. Summ. J. 2–12, ECF No. 9

[hereinafter Def.’s Cross-Mot.]. The Court concludes that only some of Ms. Wilhite’s requested

fees are reasonable and adopts the District’s suggested hourly rate. Accordingly, the Court will

deny in part and grant in part Ms. Wilhite’s motion for summary judgment on her fees request,

and the Court will grant the District’s cross-motion for summary judgment on Ms. Wilhite’s fees

request.
                                       II. BACKGROUND

       Ms. Wilhite is the mother of J.Y., who in June 2015 was an eighteen-year-old tenth-grade

student at Anacostia Senior High School and was eligible for special education and related

services. See Hearing Officer Determination, Pl.’s Mot. Summ. J. Ex. 1, at 1, 3, App. A, ECF

No. 7-4 [hereinafter HOD]. In March 2015, Ms. Wilhite filed an administrative due process

complaint against the District of Columbia Public Schools (DCPS) and alleged that DCPS denied

J.Y. the free and appropriate public education to which he was entitled under the IDEA. See

HOD 1. In support of her contention, Ms. Wilhite presented three claims regarding DCPS’s

failure to meet J.Y.’s specified needs during the 2013–2014 and 2014–2015 academic years: she

alleged that DCPS (1) failed to develop appropriate individualized education plans (IEPs) for

J.Y., (2) failed to implement J.Y.’s existing IEPs effectively, and (3) failed to provide

appropriate school placements for J.Y. See HOD 2. Ms. Wilhite sought an order (1) that would

require DCPS to convene a new meeting to revise J.Y.’s IEP appropriately, (2) that would

require DCPS to provide funding for placement at a nonpublic school, and (3) that would award

compensatory education. See HOD 3.

       Ms. Wilhite and DCPS participated in a two-day administrative due process hearing in

May 2015, and the hearing officer issued a determination in June 2015. See HOD 1. The hearing

officer found in favor of Ms. Wilhite on all three of her claims and granted Ms. Wilhite all of the

relief that she had requested. See HOD 8–13. In August 2015, Ms. Wilhite filed a complaint in

this Court against the District for her attorneys’ fees and costs incurred in connection with the

administrative due process proceeding. See Compl.

       The parties have filed cross-motions for summary judgment on the amount of fees and

costs to award Ms. Wilhite. See Pl.’s Mot. Summ. J.; Def.’s Cross-Mot. Ms. Wilhite requests




                                                  2
$61,120 in attorneys’ fees and costs, which she calculates using the full rate applicable to her

attorney under the 2014–2015 Laffey Matrix.1 See Pl.’s Mem. 4–6, 7–8; Pl.’s Mot. Summ. J.

Ex. 2, ECF No. 7-5 [hereinafter Laffey Matrix]; Pl.’s Mot. Summ. J. Ex. 3, ECF No. 7-6

(reproducing Ms. Wilhite’s counsel’s fee invoice).2 The District urges the Court to instead use an

hourly rate equal to three-quarters of the Laffey Matrix rate. See Def.’s Cross-Mot. 1, 6–12. The


       1
          The Laffey Matrix is a fee schedule used by some courts to determine reasonable hourly
rates for legal work. See generally Laffey v. Nw. Airlines, Inc. 572 F. Supp. 354, 371–75 (D.D.C.
1983), aff’d in part, rev’d in part on other grounds, 746 F.2d 4 (D.C. Cir. 1984), overruled in
part on other grounds; Save Our Cumberland Mountains, Inc. v. Hodel, 857 F.2d 1516 (D.C.
Cir. 1988) (establishing the first Laffey fee matrix, in the context of a longstanding employment
discrimination class action). The United States Attorney’s Office for the District of Columbia
prepares the matrix for use in cases in which a “fee-shifting” statute allows prevailing plaintiffs
to recover their attorneys’ fees. See Eley v. District of Columbia, 793 F.3d 97, 101 (D.C. Cir.
2015); see also, e.g., Laffey Matrix – 2014–2015, Civil Div. of the U.S. Attorney’s Office for
D.C., https://www.justice.gov/sites/default/files/usao-dc/legacy/2014/07/14/Laffey%20Matrix_
2014-2015.pdf (last visited July 25, 2016). Updated Laffey Matrix rates are available through the
U.S. Attorney’s Office’s website. See Civil Division, U.S. Attorney’s Office for D.C.,
https://www.justice.gov/usao-dc/civil-division (last updated Dec. 1, 2015) (publishing links to
Laffey matrices at the bottom of the webpage).
        Until the 2015–2016 year, the Laffey Matrix was adjusted for inflation by reference to the
overall cost of living in the Washington, D.C., metropolitan area. See Eley, 793 F.3d at 101;
Laffey Matrix – 2014–2015, supra, at 1 n.2. A competing matrix, sometimes called the “LSI
Laffey Matrix,” “adjusts for the increases in costs for legal services only,” but by reference to
“the national rate of change in the cost of legal services.” Eley, 793 F.3d at 101–02.
       2
          The Court notes that Ms. Wilhite requests full Laffey Matrix rates under the 2014–2015
Laffey Matrix for all her requested attorneys’ fees. See Laffey Matrix (setting a $460 hourly rate
for attorneys with eleven to nineteen years of experience); Pl.’s Mot. Summ. J. Ex. 3 (seeking
attorneys’ fees at a $460 hourly rate in the fee invoice generated by Ms. Houck, Ms. Wilhite’s
counsel); Houck Decl. ¶ 7, Pl.’s Mot. Summ. J. Ex. 5, ECF No. 7-8 (stating that Ms. Houck has
practiced special education law since 1997—i.e., for eighteen years at the time Ms. Wilhite filed
her motion for summary judgment in 2015). Her invoice, however, includes hours billed after
May 31, 2015, which are presumptively governed by the updated 2015–2016 Laffey Matrix.
Compare Laffey Matrix (setting rates for “June 1[, 2014] – May 31[, 2015]”), with Pl.’s Mot.
Summ. J. Ex. 3, at 9–11 (seeking compensation at a $460 hourly rate, even for entries after May
31, 2015). See generally USAO Attorney’s Fees Matrix – 2015 – 2016, Civil Div. of the U.S.
Attorney’s Office for D.C., https://www.justice.gov/usao-dc/file/796471/download (last visited
July 25, 2016) (setting, for “June 1[, 2015] – May 31[, 2016],” a $504 hourly rate for attorneys
with sixteen to twenty years of experience). The Court will use the 2015–2016 rate to calculate
attorneys’ fees and costs for work performed after May 31, 2015.


                                                 3
Court summarizes the governing legal standards before analyzing the merits of the parties’

assertions.


                                     III. LEGAL STANDARDS

                                       A. Summary Judgment

        A court may grant summary judgment when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The movant bears the initial burden of identifying portions of the record that

demonstrate the absence of any genuine issue of material fact. See Fed. R. Civ. P. 56(c)(1);

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In response, the non-movant must point to

specific facts in the record that reveal a genuine issue that is suitable for trial. See id. at 324. In

an action for attorneys’ fees following an administrative proceeding under the IDEA, the “party

moving for summary judgment on legal fees must demonstrate prevailing party status and the

reasonableness of the fees requested in terms of hours spent and hourly rate.” McAllister v.

District of Columbia, 21 F. Supp. 3d 94, 99 (D.D.C. 2014).

                              B. Attorneys’ Fees in IDEA Litigation

        The IDEA seeks to ensure that disabled children receive a free and appropriate public

education tailored to the specific needs of each child. See 20 U.S.C. § 1400(d)(1)(A). If a child’s

parent believes that a school district has not adhered to the IDEA, that parent may file an

administrative complaint with the local education agency. See 20 U.S.C. § 1415(b)(6). Under the

IDEA, a district court may award “reasonable attorneys’ fees” to a prevailing party in an IDEA

administrative proceeding. 20 U.S.C. § 1415(i)(3)(B)(i). In doing so, the Court follows a

two-step inquiry: first, the Court must determine whether the party seeking the fees is the

prevailing party; second, the Court must determine whether the requested attorneys’ fees are


                                                    4
reasonable. See McAllister, 21 F. Supp. 3d at 99; Jackson v. District of Columbia, 696 F. Supp.

2d 97, 101 (D.D.C. 2010).

       The District does not contest that Ms. Wilhite was the prevailing party. See Def.’s

Cross-Mot. 1 (challenging only the reasonableness of Ms. Wilhite’s requested hourly rate).

Therefore, the Court analyzes solely whether Ms. Wilhite’s requested attorneys’ fees are

reasonable.

       A reasonable fee is calculated by multiplying “the number of hours reasonably expended

on the litigation . . . by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433

(1983); see also Jackson, 696 F. Supp. 2d at 101 (applying Hensley in the IDEA context). The

plaintiff bears the burden of establishing the reasonableness of any fee requests, and, specifically,

whether both the hourly rate and the number of hours spent on any particular task are reasonable.

See Eley v. District of Columbia, 793 F.3d 97, 104 (D.C. Cir. 2015); Jackson, 696 F. Supp. 2d at

101 (citing In re North, 59 F.3d 184, 189 (D.C. Cir. 1995)). A plaintiff may do so by submitting

evidence of “the attorneys’ billing practices; the attorneys’ skill, experience, and reputation; and

the prevailing market rates of the relevant community.” McAllister, 21 F. Supp. 3d at 100

(internal quotation marks omitted) (quoting Covington v. District of Columbia, 57 F.3d 1101,

1107 (D.C. Cir. 1995)). Once the plaintiff has provided that evidence, the Court presumes that

the number of hours billed is reasonable, and the burden shifts to the defendant to rebut the

plaintiff’s showing. See Covington, 57 F.3d at 1109–10; Blackman v. District of Columbia, 677

F. Supp. 2d 169, 172 (D.D.C. 2010). However, if both parties fail to present satisfactory

evidence demonstrating that their proposed hourly rates are reasonable, the court may determine

a reasonable hourly rate by reference to the Laffey Matrix. See Brown v. District of Columbia, 80

F. Supp. 3d 90, 96 (D.D.C. 2015).




                                                  5
                                          IV. ANALYSIS

        The District does not challenge the reasonableness of Ms. Wilhite’s counsel’s hours spent

litigating her case. See Def.’s Cross-Mot. 1.3 Accordingly, the Court proceeds to address whether

Ms. Wilhite’s requested hourly rate is reasonable. See Def.’s Cross-Mot. 2–12 (arguing that it is

not).

                                     A. Governing Principles

        “Whether an hourly rate is reasonable turns on three sub-elements: (1) ‘the attorney’s

billing practices,’ (2) ‘the attorney’s skill, experience, and reputation’ and (3) ‘the prevailing

market rates in the relevant community.’” Eley, 793 F.3d at 100 (brackets omitted) (quoting

Covington, 57 F.3d at 1107). Because the plaintiff bears the burden of justifying the

reasonableness of her attorneys’ requested hourly rate, she must “produce satisfactory

evidence—in addition to the attorney’s own affidavits—that the requested rates are in line with

those prevailing in the community for similar services by lawyers of reasonably comparable

skill, experience, and reputation.” Id. at 100, 104 (internal quotation marks omitted) (quoting

Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)).




        3
          Although the District does not challenge Ms. Wilhite’s counsel’s hours directly in the
cross-motion for summary judgment, the District claims in its response to Ms. Wilhite’s
statement of material facts that “many entries on [her] invoice . . . had erroneous and
non-reimbursable time entries.” Def.’s Resp. Pl.’s Statement Material Facts 2, ECF No. 9-1; see
generally Def.’s Cross-Mot. The District, however, must point to specific facts in the record that
reveal a genuine issue that is suitable for trial. See Celotex, 477 U.S. at 324. In addition,
undeveloped arguments are deemed waived. See Schneider v. Kissinger, 412 F.3d 190, 200 n.1
(D.C. Cir. 2005) (“It is not enough merely to mention a possible argument in the most skeletal
way, leaving the court to do counsel’s work.”) (quoting United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990)); see also Johnson v. Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013). The
Court accordingly does not address the District’s contention that Ms. Wilhite’s attorney’s invoice
contained “erroneous and non-reimbursable time entries.” Def.’s Resp. Pl.’s Statement Material
Facts 2.


                                                  6
       To that end, if an IDEA plaintiff wishes to request rates based on the Laffey Matrix, she

must provide “evidence that her ‘requested rates are in line with those prevailing in the

community for similar services,’ i.e., IDEA litigation.” Id. at 104 (quoting Covington, 57 F.3d at

1109). That evidence may be found in “[1] surveys [that] update [the Matrix]; [2] affidavits

reciting the precise fees that attorneys with similar qualifications have received from fee-paying

clients in comparable cases; and [3] evidence of recent fees awarded by the courts or through

settlement to attorneys with comparable qualifications handling similar cases.” Id. at 101

(emphasis added) (internal quotation marks omitted) (quoting Covington, 57 F.3d at 1109). As

the D.C. Circuit has made clear, the district court may not simply conclude that “some version of

the Laffey matrix is presumptively reasonable.” Eley, 793 F.3d at 105 (internal quotation mark

omitted) (quoting Eley v. District of Columbia, 999 F. Supp. 2d 137, 159 (D.D.C. 2013))); see

also Snead v. District of Columbia, 139 F. Supp. 3d 375, 379 (D.D.C. 2015) (“Laffey should not

be the default rate for fees awarded pursuant to [the] IDEA.”).

       In support of her request for the Laffey Matrix rate, Ms. Wilhite provides affidavits from

IDEA practitioners, and she cites cases from this district in which attorneys have received Laffey

Matrix rates. See Pl.’s Mem. 5–6 (citing Merrick v. District of Columbia, 134 F. Supp. 3d 328

(D.D.C. 2015)); District of Columbia v. Kirksey–Harrington, 125 F. Supp. 3d 4 (D.D.C. 2015);

Bucher v. District of Columbia, 777 F. Supp. 2d 69 (D.D.C. 2011);4 and Cox v. District of

Columbia, 754 F. Supp. 2d 66 (D.D.C. 2010)); Pl.’s Mot. Summ. J. Ex. 4, ECF No. 7-7

(providing affidavits from eleven IDEA practitioners); Pl.’s Reply 4 (citing Eley v. District of


       4
         Ms. Wilhite incorrectly cites this case as “Ward v. District of Columbia.” Pl.’s Mem. 5.
Because “Ward Bucher” is the plaintiff’s full first name in Bucher v. District of Columbia, 777
F. Supp. 2d 69 (D.D.C. 2011), and because Bucher otherwise matches the description that
Ms. Wilhite provides, the Court presumes that Ms. Wilhite inadvertently mistitled the case that
she intended to cite.


                                                 7
Columbia, 999 F. Supp. 2d 137 (D.D.C. 2013), vacated and remanded on other grounds, 793

F.3d 97 (D.C. Cir. 2015); and Irving v. D.C. Pub. Schs., 815 F. Supp. 2d 119 (D.D.C. 2011)). In

response to the District’s motion for summary judgment, Ms. Wilhite also argues that her case

warrants the Laffey Matrix rate because of its complexity and that Laffey Matrix rates in IDEA

litigation do not undermine education-related public interests. See Pl.’s Reply & Opp’n Def.’s

Mot. Summ. J. 6–7, ECF No. 11 [hereinafter Pl.’s Reply]. The Court addresses each of

Ms. Wilhite’s four sources of support for her position in turn.

                                           B. Affidavits

       As noted before, an IDEA plaintiff requesting a particular hourly rate may support her

requested hourly rate by providing “affidavits reciting the precise fees that attorneys with similar

qualifications have received from fee-paying clients in comparable cases.” Eley, 793 F.3d at 101

(emphasis added) (quoting Covington, 57 F.3d at 1109). Ms. Wilhite provides eleven affidavits

from other IDEA practitioners and her own attorney’s declaration. See Pl.’s Mot. Summ. J. Ex. 4

(reproducing the affidavits); id. Ex. 5, ECF No. 7-8 (reproducing Ms. Houck’s declaration).

These affidavits describe the practitioners’ experiences and skills, their respective billing rates,

and the difficulty of IDEA litigation. See generally Pl.’s Mot. Summ. J. Ex. 4.

       Of the eleven practitioners providing affidavits, four practitioners charge LSI Laffey

Matrix rates. See Moran Decl. ¶ 5, Pl.’s Mot. Summ. J. Ex. 4, at 4-3 to 4-4; Nabors Decl. ¶ 8,

Pl.’s Mot. Summ. J. Ex. 4, at 4-7; Tyrka V.S. ¶ 4, Pl.’s Mot. Summ. J. Ex. 4, at 4-25;5 Ostrem



       5
          Douglas Tyrka’s affidavit briefly mentions fees Mr. Tyrka received through settlements
with DCPS, in which DCPS paid Mr. Tyrka most of what he requested using LSI Laffey Matrix
rates. See Tyrka V.S. ¶¶ 6–7. Although evidence of prevailing community rates may include
“evidence of recent fees awarded . . . through settlement,” Eley, 793 F.3d at 101 (quoting
Covington, 57 F.3d at 1109), Mr. Tyrka’s settlements have limited persuasive value because a
fee cap applied to them. See Tyrka V.S. ¶ 7 & n.1 (explaining that, on two occasions in which
“DCPS settled large groups of Tyrka & Associates’ bills,” “federal law prohibited the District of


                                                  8
V.S. ¶ 4, Pl.’s Mot. Summ. J. Ex. 4, at 4-28. One practitioner charges Laffey Matrix rates. See

Jester Decl. ¶ 12, Pl.’s Mot. Summ. J. Ex. 4, at 4-21. One practitioner charges a rate below the

applicable Laffey Matrix rate. See Savit Decl. ¶ 11, Pl.’s Mot. Summ. J. Ex. 4, at 4-12. Three

practitioners do not provide the rates that they typically charge their clients, and two of the three

instead note the rates they seek from the relevant opposing school district or from the Court. See

Bergeron Decl.¶ 13, Pl.’s Mot. Summ. J. Ex. 4, at 4-24 (“I seek rates congruent with the rates . . .

based on the . . . Laffey Matrix.”); Hill V.S. ¶ 14, Pl.’s Mot. Summ. J. Ex. 4, at 4-37 (“I have

restricted myself to requesting fees calculated with . . . the ‘75% USAO [Laffey Matrix]’

rate . . . .”); Mendoza V.S., Pl.’s Mot. Summ. J. Ex. 4, at 4-39 to 4-41 (listing no specific rates

charged, requested, or received). Only two practitioners describe rates that they have actually

received. See Read Decl. ¶ 6, Pl.’s Mot. Summ. J. Ex. 4, at 4-2 (“[T]he Court in [Blackman v.

District of Columbia, 56 F. Supp. 3d 19 (D.D.C. 2014),] awarded me the full Laffey rate, except

for ‘fees on fees’ work.”); Hecht V.S. ¶ 16, Pl.’s Mot. Summ. J. Ex. 4, at 4-32 (“I am typically

awarded at least $270.00 per hour for my IDEA work . . . .”).

       Most of the affidavits that Ms. Wilhite provided thus do not establish the prevailing

community rate for IDEA litigation, because they lack any recitation of the “precise fees” that

they have “received.” Eley, 793 F.3d at 101 (quoting Covington, 57 F.3d at 1109). Instead, most

of the practitioners focus on the fees they charged. For that reason, most of the affidavits do not

help the Court determine whether the Laffey Matrix rates that Ms. Wilhite requests “are in line



Columbia from paying attorneys’ fees for IDEA cases in excess of $4,000 per case”). Given the
fee cap, DCPS may have lacked incentive to insist on a lower rate, which means that Mr. Tyrka’s
settlements may not have reflected prevailing rates in the community for IDEA litigation, even at
the time he negotiated those settlements. See also Rooths v. District of Columbia, 802 F. Supp.
2d 56, 62 (D.D.C. 2011) (reasoning, in a case in which the plaintiff cited similar settlements, that
“the amount of fees that the District agrees to pay an attorney as part of a bulk settlement is not
determined by market forces”).


                                                  9
with those prevailing in the community.” Id. at 104 (quoting Covington, 57 F.3d at 1109). The

Court therefore focuses its attention on the two affidavits that do describe rates that the attorneys

received for their IDEA work. See Read Decl. ¶ 6; Hecht V.S. ¶ 16.

       First, Emily Read’s affidavit reports that Ms. Read received the full Laffey Matrix rate for

most of the work that she performed on Blackman v. District of Columbia, 56 F. Supp. 3d 19

(D.D.C. 2014). See Read Decl. ¶ 6. But Ms. Read’s affidavit has limited usefulness here, because

it does not describe rates “prevailing in the community for similar services.” Eley, 793 F.3d at

104 (emphasis in original) (quoting Covington, 57 F.3d at 1109). In Blackman, the plaintiff was

part of a larger class action against the District of Columbia under the IDEA. Blackman, 56 F.

Supp. 3d at 21 (noting that the case “was filed under 42 U.S.C. § 1983 to enforce the rights of the

plaintiff class members”). Because the case was a class action, the Court determined that the

“issues involved [] were complex and time-consuming and [had] broad implications for all

charter schools in the District of Columbia.” Id. at 28. Indeed, the Court had “forced plaintiff’s

counsel to research many novel questions of law under tight time constraints,” id. at 29, and

twelve attorneys and one paralegal had worked on the case, see id. at 24. In brief, Blackman was

“not a typical IDEA case.” Id. at 28. Because Ms. Read’s services in Blackman were in a

different context—and thus are not “similar” to Ms. Houck’s services in this case—the Court

gives Ms. Read’s affidavit limited weight as evidence of a reasonable hourly rate in

Ms. Wilhite’s case.

       Second, Alana Hecht’s affidavit reports that Ms. Hecht is “typically awarded at least

$270.00 per hour for [her] IDEA work.” Hecht V.S. ¶ 16. But a $270 hourly rate corresponds to

only eighty-three percent of the Laffey Matrix rate that would apply to Ms. Hecht. See USAO

Attorney’s Fees Matrix – 2015 – 2016, Civil Div. of the U.S. Attorney’s Office for D.C.,




                                                 10
https://www.justice.gov/usao-dc/file/796471/download (last visited July 25, 2016) (setting a

$325 hourly rate for attorneys with four to five years of experience); Hecht V.S. ¶ 6 (indicating

that Ms. Hecht has been litigating IDEA cases “since 2010,” and that, at the time of her

declaration on August 12, 2015, she had five years of experience). Thus, unfortunately for

Ms. Wilhite’s counsel, Ms. Hecht’s affidavit does not support Ms. Wilhite’s proposed Laffey

Matrix rate; instead, Ms. Hecht’s affidavit undermines Ms. Wilhite’s proposal, because the

affidavit is evidence that prevailing community rates may indeed be less than those that the

Laffey Matrix sets.

       Overall, Ms. Wilhite’s affidavits are not sufficient evidence to justify Ms. Wilhite’s

contention that Laffey Matrix rates are comparable to rates prevailing in the community for

similar services in IDEA litigation. The Court now turns to the cases that Ms. Wilhite cites in

support of her position.6

                                             C. Cases

       An IDEA plaintiff may also support her requested hourly rate with “evidence of recent

fees awarded by the courts . . . to attorneys with comparable qualifications handling similar



       6
          The Court notes that the declarant-attorneys in Ms. Wilhite’s affidavits state that their
practices are struggling and that they look for relief in the form of full Laffey Matrix rates and
LSI Laffey Matrix rates. See, e.g., Hecht V.S. ¶ 17 (“If all judges . . . were to award . . . 75% of
the United States Attorney’s Office version of the ‘Laffey matrix,’ I would likely be forced to
leave my current practice and either work only for paying clients or find entirely different
work.”). But, to the extent that the attorneys rely on a public interest in granting them larger fee
awards, see, e.g., Mendoza V.S. ¶ 12 (explaining that, because judges commonly award IDEA
fees at rates equivalent to seventy-five percent of those in the Laffey Matrix, Ms. Mendoza
believes that “it is impossible to maintain a practice in which a large portion of the work is IDEA
work for non-paying clients”), another public interest favors smaller fee awards: public
education itself. “[I]nflated fee awards are far from harmless; they produce windfalls to attorneys
at the expense of public education.” Price v. District of Columbia, 792 F.3d 112, 117 (D.C. Cir.
2015) (Brown, J., concurring). Inflated fees can, in this manner, harm “the very children the
IDEA seeks to protect.” Id. at 118.


                                                11
cases.” Eley, 793 F.3d at 101 (quoting Covington, 57 F.3d at 1109). To that end, Ms. Wilhite

cites Merrick, 134 F. Supp. 3d 328; Kirksey–Harrington, 125 F. Supp. 3d 4; Eley, 999 F. Supp.

2d 137; Irving, 815 F. Supp. 2d 119; Bucher, 777 F. Supp. 2d 69; and Cox, 754 F. Supp. 2d 66.

See Pl.’s Mem. 5–6; Pl.’s Reply 4; see also id. at 5–6 (discussing Merrick).

       Two of the cases that Ms. Wilhite cites provide limited support to Ms. Wilhite’s position,

for the same reason as the one applicable to Ms. Read’s affidavit discussed above: they do not

document rates “prevailing in the community for similar services.” Eley, 793 F.3d at 104

(quoting Covington, 57 F.3d at 1109); see supra Part IV.B (discussing Ms. Read’s affidavit). In

Cox, the plaintiffs’ attorney provided services for four joined plaintiffs, and the Court found that

the plaintiffs’ administrative hearings were complicated and “complex” in light of the case’s

extensive administrative record. See 754 F. Supp. 2d at 68 n.1, 76. In Kirksey–Harrington, the

case involved a “unique issue,” “somewhat confusing” underlying facts, and “determination of

the student’s educational placement, which is a rather complicated legal issue.” 125 F. Supp. 3d

at 15–16. Because of the complexity of the issues in Cox and Kirksey–Harrington, the Court

determined that full Laffey Matrix rates were appropriate for the subsequent attorneys’ fee

awards. See Cox, 754 F. Supp. 2d at 76; Kirksey–Harrington, 125 F. Supp. 3d at 15–16.

       By contrast, here, Ms. Wilhite has not offered any similar argument for the complexity of

her case—at least, none that would distinguish her case from a typical IDEA matter. See Pl.’s

Reply 6 (recounting in just one paragraph that the administrative hearing “consisted of testimony

from experts, teachers, and the director of a private school”; that Ms. Wilhite’s counsel needed

“particular knowledge” to effectively examine those witnesses; and that “more than 80 exhibits”

were admitted in the administrative proceedings); infra Part IV.D (comparing Ms. Wilhite’s case

to other IDEA cases and finding that Ms. Wilhite’s case was not exceptionally complex).




                                                 12
Because, unlike Cox and Kirksey–Harrington, Ms. Wilhite’s case is not exceptionally complex,

the attorneys in Cox and Kirksey-Harrington did not provide services that were “similar” to those

that Ms. Wilhite’s attorney provided. Accordingly, these two cases do not support Ms. Wilhite’s

argument in favor of full Laffey Matrix rates.

       The remaining cases that Ms. Wilhite cites—Irving, Bucher, the district court’s Eley

decision, and Merrick—do not support Ms. Wilhite’s argument for a different reason: they

contravene the D.C. Circuit’s directive in its Eley decision, because the district court in those

four cases did not require the plaintiffs “to produce satisfactory evidence” that they merited the

full Laffey Matrix rate. Eley, 793 F.3d at 104 (quoting Covington, 47 F.3d at 1109); see also id.

(placing the burden of production on the plaintiff).7

       In Irving, the plaintiff submitted only “a sworn declaration from her attorney in support

of her requested rates,” but the district court concluded that the declaration was sufficient

evidence to justify awarding Laffey Matrix rates. 815 F. Supp. 2d at 131. In Eley, however, the

D.C. Circuit specified that an IDEA plaintiff has the burden “to produce satisfactory evidence—

in addition to her attorney’s own affidavits—that her requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Eley, 793 F.3d at 104 (brackets and internal quotation marks

omitted) (emphasis in original) (quoting Covington, 57 F.3d at 1109). Under Eley, therefore, the

Irving plaintiff would not have met her burden to support her requested rate with appropriate

evidence.



       7
         Admittedly, three of the four cases discussed in this paragraph pre-date the D.C.
Circuit’s Eley decision, issued in 2015. See Eley, 999 F. Supp. 2d 137 (issued November 20,
2013); Irving, 815 F. Supp. 2d 119 (issued September 30, 2011); Bucher, 777 F. Supp. 2d 69
(issued April 11, 2011).


                                                 13
       Similarly, in Merrick, the district court awarded the full Laffey Matrix rate and relied

principally on the plaintiff’s appended declarations as evidence of prevailing rates in the

community. 134 F. Supp. 3d at 340. The court’s reliance on those declarations was, however,

misplaced: contrary to the D.C. Circuit’s directive in Eley, the Merrick affidavits were not

evidence of “the precise fees that attorneys with similar qualifications [had] received from

fee-paying clients in comparable cases.” Eley, 793 F.3d at 101 (emphasis added) (quoting

Covington, 57 F.3d at 1109); cf. Merrick, 134 F. Supp. 3d at 340 (noting that, in the affidavits

that practitioners submitted in support of the Merrick plaintiff’s fee petition, the practitioners

documented rates that they charged or rates that had at some point “been found to be

reasonable”) (declining to address whether the practitioners actually received the rates they

charged).

       Bucher has different but similar problems. In Bucher, the district court awarded the full

Laffey Matrix rate in large part because the Laffey Matrix “has been so widely accepted,” and

because the District did not provide sufficient evidence to justify its proposed DCPS guideline

rates. 777 F. Supp. 2d at 75. But Eley cautions district courts against “concluding that some

version of the Laffey matrix is presumptively reasonable.” Eley, 793 F.3d at 105 (internal

quotation mark omitted) (quoting Eley, 999 F. Supp. 2d at 159). And the Circuit expressly held

that a district court errs when it applies a version of the Laffey Matrix “because no evidence was

produced disproving” that matrix’s applicability: in doing so, the district court impermissibly

removes the plaintiff’s burden “to demonstrate that her suggested rate [is] ‘in line with those

prevailing in the community for similar services.’” Id. (emphasis in original) (quoting Covington,

57 F.3d at 1109). Bucher’s reasoning, thus, does not hold water under the Circuit’s directives.




                                                  14
       Finally, the district court’s Eley decision was the very decision that the D.C. Circuit

vacated when it explained that the district court had impermissibly relieved an IDEA plaintiff of

her burden to produce satisfactory evidence in support of her requested rates. See 999 F. Supp.

2d at 159–60 (adopting the plaintiff’s proposed rates largely because the defendant did not

provide evidence to refute them); cf. Eley, 793 F.3d at 105 (concluding that the district court’s

approach was error). Thus, the Eley district court decision, like Irving, Merrick, and Bucher, is

not persuasive evidence that supports applying the Laffey Matrix rate to Ms. Wilhite’s case; all

four cases contravene principles that the D.C. Circuit set forth in its Eley decision. Therefore,

these four cases, like Ms. Wilhite’s other cited cases, do not provide the Court with evidence to

justify applying the Laffey Matrix rate here.

       This outcome is unsurprising. In this district, “an overwhelming number” of cases

awarding IDEA fees adopt rates equivalent to seventy-five percent of Laffey Matrix rates. Platt v.

District of Columbia, No. 14-1173, 2016 WL 912171, at *11 (D.D.C. Mar. 7, 2016). The Court

therefore finds that the prevailing rates in the community for IDEA litigation are those equivalent

to seventy-five percent of Laffey Matrix rates. See also McNeil v. District of Columbia,

No. 14-1981, 2015 WL 9484460, at *6 (D.D.C. Dec. 29, 2015) (reaching the same conclusion);

Reed, 134 F. Supp. 3d at 131 (collecting cases). This status quo has not changed after the D.C.

Circuit issued its opinion in Eley on July 10, 2015. See Eley, 793 F.3d at 97 (decided July 10,

2015); McNeil, 2015 WL 9484460, at *1,*5 (signed Dec. 29, 2015); Snead, 139 F. Supp. 3d at

375, 381 (signed Oct. 7, 2015); Reed, 134 F. Supp. 3d at 122, 131 (signed Sept. 28, 2015).8



       8
         Ms. Wilhite implies that “cases awarding 75% of . . . Laffey [Matrix] rates to IDEA
practitioners” are not “evidence” to support a particular prevailing community rate. Pl.’s Reply
2–3. But the D.C. Circuit has favorably viewed case citations when assessing whether they can
show that a particular hourly rate is the rate prevailing in the community. See Eley, 793 F.3d at
102, 104 & n.4 (comparing the District’s forty case citations favorably to the plaintiff’s four case


                                                 15
       The Court recognizes, however, that “[i]n this court, there has not been a unified

approach to the proper rates of attorneys’ fees in IDEA cases.” Young v. District of Columbia,

893 F. Supp. 2d 125, 130 (D.D.C. 2012). As discussed above, many judges adopt rates

equivalent to seventy-five percent of Laffey Matrix rates.9 Other courts have awarded full Laffey


citations, and implying that “fee orders issued in other cases” are one category of “evidence of
the prevailing market rate”). Furthermore, the Circuit has explicitly explained that parties can
rely on “evidence of recent fees awarded by the courts . . . to attorneys with comparable
qualifications handling similar cases.” Id. at 101 (internal quotation mark omitted) (quoting
Covington, 57 F.3d at 1109).
        To be sure, the Circuit has also stated that “[a] blunderbuss array of cases specifically
selected to support a low hourly rate does not assist the District Court in determining the
prevailing community rate.” Nat’l Ass’n of Concerned Veterans v. Sec’y of Defense, 675 F.2d
1319, 1325 n.7 (D.C. Cir. 1982); see also Pl.’s Reply 2 (quoting Nat’l Ass’n of Concerned
Veterans, 675 F.2d at 1325 n.7). But given that the District’s cited cases do not misrepresent the
landscape of IDEA fees cases in this district, the Court does not view the District’s cited cases to
be a “blunderbuss array.” Nat’l Ass’n of Concerned Veterans, 675 F.2d at 1326 n.7. And the
Circuit even qualified its “blunderbuss” statement by immediately following it with the statement
that “[c]arefully selected cases organized in a meaningful fashion . . . would be extremely
useful.” Id.
        The Court accordingly considers the District’s cited cases as evidence of rates prevailing
in the community for IDEA litigation. In the same vein, the Court rejects Ms. Wilhite’s
contention that “the District proposed an arbitrary reduction to 75% of the Laffey [Matrix] rates.”
See Pl.’s Reply 7.
       9
          Ms. Wilhite traces the seventy-five percent rate to Rooths v. District of Columbia, 802
F. Supp. 2d 56 (D.D.C. 2011), and claims that “[t]he entire Rooths line of cases is questionable”
because “district court judges have adopted the Rooths rationale without independently analyzing
it.” See Pl.’s Reply 4. But upon analyzing Rooths, the Court concludes that its rationale wholly
aligns with the D.C. Circuit’s directives in Eley—and thus that Rooths and any cases following
its lead are appropriate authorities on which the Court may rely in determining the rate prevailing
in the community for IDEA litigation.
        In Rooths, the Court found that “[i]t is unclear from plaintiff’s papers how frequently
plaintiff’s counsel is paid [his requested fees] directly by a client who is never reimbursed for
those fees by the District of Columbia.” 802 F. Supp. 2d at 61. The Court accordingly noted that
“[t]he evidence produced by the plaintiff . . . is of dubious relevance” to her attempt to show that
her proposed hourly rates “reflect those prevailing in the community.” Id. at 62; see Eley, 793
F.3d at 101 (indicating that affidavits for this purpose should recite “the precise fees that
attorneys . . . have received from fee-paying clients” (emphasis added) (quoting Covington, 57
F.3d at 1109)). Thus, in Rooths, because “neither party . . . presented satisfactory evidence to
demonstrate that their preferred hourly rates [were] reasonable,” and because, “[l]ike most IDEA
cases, the claim on which the plaintiff prevailed in this action involved very simple facts, little


                                                 16
Matrix rates. See Young, 893 F. Supp. 2d at 131 (citing Irving, 815 F. Supp. 2d 119; Bucher, 777

F. Supp. 2d 69; Cox, 754 F. Supp. 2d 66; and Jackson, 696 F. Supp. at 102). But despite the split

in district court authority, most of this Court’s cases still favor rates equivalent to seventy-five

percent of Laffey Matrix rates. Compare Reed, 134 F. Supp. 3d at 131 (collecting cases that

awarded the seventy-five percent rates, and noting that “scores” of this Court’s decision have

awarded those rates), with, e.g., Jackson, 696 F. Supp. 2d at 102–03 (collecting cases supporting

higher rates for IDEA cases, but including only two cases from this Court). The few cases

favoring higher rates, considered in light of the many other decisions in this district favoring the

seventy-five percent rates, do not establish that Laffey Matrix rates are those “prevailing in the

community” for IDEA cases similar to Ms. Wilhite’s. See 20 U.S.C. § 1415(i)(3)(C) (“Fees

awarded . . . shall be based on rates prevailing in the community in which the action . . . arose for

the kind and quality of services furnished.”). Accordingly, the Court determines that a rate

equivalent to seventy-five percent of the Laffey Matrix rate is the rate “prevailing in the

community” that should apply to Ms. Wilhite’s case.




evidence, and no novel or complicated questions of law,” the Court exercised its discretion and
settled on hourly rates equal to three-quarters of Laffey Matrix rates. See Rooths, 802 F. Supp. 2d
at 62–63.
        Because the rationale in Rooths is in line with the D.C. Circuit’s directive that a plaintiff
may establish the prevailing community rate with affidavits “reciting the precise fees that
attorneys . . . have received from fee-paying clients,” the Court finds Rooths’s reasoning
supportable. See Eley, 793 F.3d at 101 (emphasis added) (quoting Covington, 57 F.3d at 1109).
Likewise, Rooths correctly proceeded under the principle that, if neither party produces
satisfactory evidence, then the Court has the discretion to determine the appropriate rate. See
Brown, 80 F. Supp. 3d at 96. The Court accordingly declines Ms. Wilhite’s invitation to ignore
Rooths and cases like it. See Pl.’s Reply 4.
       Ironically, although Ms. Wilhite’s attorney indicates that she has specialized in education
law since 1997, see Houck Decl. ¶ 7, a quick review of PACER indicates that she has been
involved in more cases before this Court, not fewer, since the Rooths seventy-five percent Laffey
Matrix rate began being applied in 2011.


                                                  17
                                          D. Complexity

       As the Court has previously noted in another case, “in unusual cases, an IDEA plaintiff

might be able to ‘establish the applicability of [the] Laffey [matrix] by proffering evidence that

their IDEA proceeding was unusually complex.’” McNeil v. District of Columbia, No. 14-1981,

2015 WL 9484460, at *6 (D.D.C. Dec. 29, 2015) (alterations in original) (quoting Snead, 139 F.

Supp. 3d at 380). But Ms. Wilhite fails to show that her underlying administrative proceeding

was sufficiently complex to warrant a Laffey Matrix rate. To support the idea that it was,

Ms. Wilhite states that “[t]he administrative hearing consisted of testimony from experts,

teachers, and the director of a private school”; that “[e]ffective examinations of these witnesses

required particular knowledge about DCPS program offerings, private school offerings, [and]

disability classifications”; and that “[t]here were more than 80 exhibits admitted in this case.”

Pl.’s Reply 6.

       But, as the District notes, Ms. Wilhite merely lists attributes that are common to many

IDEA cases. See Def.’s Reply Supp. Cross-Mot. Summ. J. 5, ECF No. 13 (arguing that

Ms. Wilhite’s administrative proceedings were not “more complicated than the claims generally

made by parents,” and contending that Ms. Wilhite listed “the general adversities” that all special

education attorneys must confront). Indeed, Ms. Wilhite has listed attributes that also apply in

other cases in which this Court has awarded fees using rates equivalent to seventy-five percent of

Laffey Matrix rates. See, e.g., Platt v. District of Columbia, No. 14-1173, 2016 WL 912171, at

*3, *9–11 (D.D.C. March 7, 2016) (awarding fees at a rate equivalent to seventy-five percent of

the Laffey Matrix rate in a case that involved 106 exhibits and ten witnesses, including “two

experts in the areas of psychology and speech-language evaluation,” “a case manager / special

education teacher,” and “a special education coordinator”); Wright v. District of Columbia,




                                                 18
No. 11-0384, 2012 WL 79015, at *3–4 (D.D.C. Jan. 11, 2012) (same, in a case that involved

thirty-eight exhibits and sixteen potential witnesses); McClam v. District of Columbia, 808 F.

Supp. 2d 184, 190 (D.D.C. 2011) (holding that “Laffey high-end rates” were inappropriate in a

case that involved twenty-three exhibits and twenty witnesses). For that reason, the Court does

not find Ms. Wilhite’s case “unusually complex” enough to justify awarding full Laffey Matrix

rates. See McNeil, 2015 WL 9484460, at *6 (quoting Snead, 139 F. Supp. 3d at 380).10

                                        E. Public Interests

       Without requiring the Court to weigh any public interests that an IDEA fee award might

affect, the IDEA directs the Court to award fees “based on rates prevailing in the community in

which the action or proceeding arose for the kind and quality of services furnished.” Price, 792

F.3d at 115 (quoting 20 U.S.C. § 1415(i)(3)(C)). The parties nonetheless dedicate portions of

their briefs to public interest arguments: The District contends that “[l]itigation costs under [the]

IDEA are often prohibitive for school districts.” Def.’s Cross-Mot. 7. Ms. Wilhite responds by

arguing (1) that IDEA attorneys’ fees and funding for special education come from separate




       10
          Ms. Wilhite argues that the District cannot claim that IDEA cases are “routine,
non-complex, and simple,” given “the District’s abject failure to follow the law in the first
place.” Pl.’s Reply 6. Ms. Wilhite further states that, “[i]f adherence to the IDEA were so simple,
DCPS would not be . . . one of the worst school districts in the country at providing IDEA
services for several decades running.” Id.
       As unflattering as the District’s IDEA record may be, the complexity of IDEA
compliance is not the same as the complexity of any subsequent IDEA litigation. Ms. Wilhite
argues that the District’s record shows that IDEA compliance is not “so simple,” but her
argument does not address the complexity of the IDEA litigation following from any
noncompliance. IDEA litigation may be relatively simple from a litigation perspective, even if,
from an educational perspective, IDEA compliance is relatively complex. In fact, it is likely that
the more dismal the District’s compliance is, the easier the resulting litigation. Ms. Wilhite’s
argument about the District’s IDEA record does not establish that her case is unusually complex
and accordingly does not establish that Ms. Wilhite merits fees awarded at full Laffey Matrix
rates.


                                                 19
funding streams and (2) that the District could reduce IDEA litigation expenses simply by

adhering to the District’s obligations under IDEA. See Pl.’s Reply 9–10.

       As a preliminary matter, the Court observes that the D.C. Circuit has held in non-IDEA

cases that “fees should be neither lower, nor calculated differently, when the losing defendant is

the government.” Salazar ex rel. Salazar v. District of Columbia, 809 F.3d 58, 65 (D.C. Cir.

2015) (internal quotation marks omitted) (quoting Salazar v. District of Columbia, 991 F. Supp.

2d 39, 49 (D.D.C. 2014)) (citing Copeland v. Marshall, 641 F.2d 880, 896 (D.C. Cir. 1980) (en

banc)). And, as the Court noted above, the IDEA does not direct the Court to balance public

interests when awarding fees. See 20 U.S.C. § 1415(i)(3)(C). Thus, whether the Court agrees

with either of the parties’ contentions is not relevant to the central question here: what “rates

[are] prevailing in the community in which the action or proceeding arose for the kind and

quality of services furnished.” Id. Because the parties’ public interest arguments neither assist the

Court in making that determination nor provide “satisfactory evidence” that Ms. Wilhite’s

requested hourly rate is “in line with those prevailing in the community for similar services,”

Eley, 793 F.3d at 104 (quoting Covington, 57 F.3d at 1109), the Court considers those arguments

no further.11



       11
            The Court notes, however, that Ms. Wilhite’s citation to Leggett v. District of
Columbia, 793 F.3d 59 (D.C. Cir. 2015), is misleading. See Pl.’s Reply 10 (“DCPS can avoid
cases like this one simply by ensuring that its employees understand and fulfill the school
system’s obligations under IDEA.” (internal quotation marks omitted) (quoting Leggett, 793 F.3d
at 75). It is true that, if DCPS complied with the IDEA, cases like Ms. Wilhite’s would not arise.
But the D.C. Circuit’s statement in Leggett was in the context of a case about the merits of
whether DCPS provided a child with a free and appropriate public education—not about what
rate is reasonable for an IDEA fee award. See Leggett, 793 F.3d at 62 (describing the case). The
Circuit’s statement therefore does not imply that the courts should contemplate the public fisc in
the course of reviewing IDEA fee motions. Likewise, many of Ms. Wilhite’s other cited cases
about public interests arose in non-fee IDEA contexts. See Florence Cnty. Sch. Dist. Four v.
Carter, 510 U.S. 7, 9–10 (1993); Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d 840, 845 (6th Cir.
2004); Bucks Cty. Dep’t of Mental Health/Mental Retardation v. Pennsylvania, 379 F.3d 61,


                                                 20
                                     F. Total Fees and Costs

       Having examined all of the arguments that Ms. Wilhite made in support of awarding her

fees using full Laffey Matrix rates, the Court determines that Ms. Wilhite has not met her burden

to show that her requested rates “are in line with those prevailing in the community for similar

services.” Eley, 793 F.3d at 104 (quoting Covington, 57 F.3d at 1109). On the other hand, as

discussed above, ample support exists to show that the rates “prevailing in the community” for

IDEA litigation are equivalent to seventy-five percent of Laffey Matrix rates. See supra Part

IV.C. The Court will therefore award Ms. Wilhite her attorneys’ fees and costs using a rate

equivalent to seventy-five percent of the applicable Laffey Matrix rate.

       The Court calculates Ms. Wilhite’s total attorneys’ fees by first adopting the applicable

Laffey Matrix rates.12 The Court then reduces the rate by one-quarter to reflect the prevailing rate

in the community for IDEA litigation.13 The Court then multiplies the hourly rates by

Ms. Wilhite’s attorney’s compensable hours to determine her total fee award.14 On the basis of

these calculations, the Court will award Ms. Wilhite $45,167.40 in attorneys’ fees.



62–63 (3d Cir. 2004); Knable ex rel. Knable v. Bexley City Sch. Dist., 238 F.3d 755, 759 (6th
Cir. 2001); Gadsby ex rel. Gadsby ex rel. Grasmick, 109 F.3d 940, 942 (4th Cir. 1997); N.G. v.
District of Columbia, 556 F. Supp. 2d 11, 15 (D.D.C. 2008); Bd. of Educ. v. Schutz, 137 F. Supp.
2d 83, 85 (N.D.N.Y. 2001); Pl.’s Reply 9–10 (citing these cases).
       12
            Ms. Houck, Ms. Wilhite’s attorney, has practiced special education law since 1997.
Houck Decl. ¶ 7. Ms. Houck accordingly had eighteen years of experience at the time
Ms. Wilhite filed her motion for summary judgment in 2015. See Pl.’s Mot. Summ. J. (filed
October 9, 2015). Under the 2014–2015 Laffey Matrix, Ms. Houck’s applicable hourly rate was
$460. See Laffey Matrix. Under the 2015–2016 Laffey Matrix, Ms. Houck’s applicable hourly
rate was $504. See supra note 2 (citing USAO Attorney’s Fees Matrix – 2015 – 2016, Civil Div.
of the U.S. Attorney’s Office for D.C., https://www.justice.gov/usao-dc/file/796471/download
(last visited July 25, 2016))).
       13
           Ms. Houck’s reduced 2014–2015 hourly rate is $345. Her reduced 2015–2016 hourly
rate is $378.
       14
          Ms. Houck reports 129.6 hours of compensable work on Ms. Wilhite’s case, which the
District does not challenge. See Pl.’s Mot. Summ. J. Ex. 3, at 1–10; Def.’s Cross-Mot. 1–12.


                                                21
       Because “[i]n this circuit, travel time generally is compensated at no more than half the

attorney’s appropriate hourly rate,” Blackman v. District of Columbia, 397 F. Supp. 2d 12, 15

(D.D.C. 2005), the Court will reduce the hourly rate for Ms. Wilhite’s travel time by twenty-five

percent as well. See Pl.’s Mot. Summ. J. Ex. 3, at 11 (seeking a $230 hourly rate, which is one-

half the applicable $460 Laffey Matrix rate, for five hours of travel).15 Because the District does

not challenge Ms. Wilhite’s request for compensation related to her travel time, see Pl.’s Mot.

Summ. J. Ex. 3, at 11; Def.’s Cross-Mot. 1–12, the Court will award Ms. Wilhite $862.50 in

travel-related costs. The Court will also award Ms. Wilhite her undisputed printing and parking

costs, in the amount of $354. See Pl.’s Mot. Summ. J. 11; Def.’s Cross-Mot. 1–12; see also

Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 28 n.7 (D.D.C. 2004) (“An award of costs

for copying, faxing, and postage . . . [is] customarily included in fees awards.”). Based on these

calculations, the Court will award Ms. Wilhite $46,383.90 in total attorneys’ fees and costs.




Ms. Houck performed 115.8 of the hours during the period governed by the 2014–2015 Laffey
Matrix. See Laffey Matrix (setting 2014–2015 Laffey Matrix rates for the period between June 1,
2014 and May 31, 2015); Pl.’s Mot. Summ. J. Ex. 3, at 1–9 (listing work performed between
January 15, 2015 and May 26, 2015). She performed 27.6 of the hours during the period
governed by the 2015–2016 Laffey Matrix. See USAO Attorney’s Fees Matrix – 2015 – 2016,
supra note 12 (setting 2015–2016 Laffey Matrix rates for the period between June 1, 2015 and
May 31, 2016); Pl.’s Mot. Summ. J. Ex. 3, at 9–10 (listing work performed between June 6, 2015
and June 25, 2015).
       The Court’s calculated fee amounts are as follows: $39,951.00 for 2014–2015 (115.8
hours at $345.00 per hour) and $5216.40 for 2015–2016 (13.8 hours at $378 per hour). Adding
these amounts yields $45,167.40.
       15
          All of Ms. Houck’s travel time occurred between June 1, 2014 and May 31, 2015. See
Pl.’s Mot. Summ. J. Ex. 3, at 11. The Court therefore applies the 2014–2015 Laffey Matrix rate
($460), reduces it by fifty percent to reflect the appropriate hourly rate for travel time ($230), and
reduces it once more by twenty-five percent to yield $172.50. Multiplying 5 hours by $172.50
yields $862.50.


                                                 22
                                       V. CONCLUSION

       For the foregoing reasons, Ms. Wilhite’s Motion for Summary Judgment (ECF No. 7)

shall be GRANTED IN PART and DENIED IN PART, and the District’s Cross-Motion for

Summary Judgment (ECF No. 9) shall be GRANTED.16 An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: July 25, 2016                                               RUDOLPH CONTRERAS
                                                                   United States District Judge




       16
           If Ms. Wilhite chooses to file a timely request for an additional award of fees, as
compensation for the time and effort that her attorney reasonably expended in seeking her award
of attorneys’ fees, the Court will entertain such a motion at that time. See Pl.’s Mem. 7–8
(“Ms. Wilhite respectfully requests that this Court . . . allow the submission of a supplemental
petition for fees on fees.”); see also Kaseman, 444 F.3d at 640 (noting that parties who prevail at
the administrative level can also recover “fees on fees” for time devoted to obtaining attorneys’
fees). But for purposes of facilitating informal resolution of such amounts, the Court notes that it
has reimbursed those amounts in prior cases at rates equivalent to fifty percent of applicable
Laffey Matrix rates. See McAllister v. District of Columbia, No. 11-2173, 2016 WL 614363, at
*4 (D.D.C. Feb. 16, 2016); Means v. District of Columbia, 999 F. Supp. 2d 128, 136 (D.D.C.
2013).


                                                 23